Exhibit 10.10

 

EXECUTION COPY

 

RIO TINTO ENERGY AMERICA COAL SUPPLY AGREEMENT

 

This Rio Tinto Energy America Coal Supply Agreement (the “Agreement”), made this
19th day of November, 2009 (the “Effective Date”), is by and between Cloud Peak
Energy Resources LLC, a Delaware limited liability company (“CPE LLC” or the
“Company”), and Rio Tinto Energy America Inc., a Delaware corporation (“RTEA”). 
CPE LLC and RTEA are each referred to herein as a “Party” and collectively as
the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, through a series of structuring transactions, RTEA contributed RTA’s
non-Colorado Western United States coal mining business (other than the Colowyo
mine) to the Company and have entered into a Master Separation Agreement, dated
as of November 19, 2009 (the “Master Separation Agreement”), by and between the
Parties and their affiliated companies;

 

WHEREAS, the Parties have determined that the direct transfer of certain coal
sales contracts (the “Coal Sale Contracts”) of varying duration for the sale or
purchase of coal that is produced from the Antelope Mine, the Cordero Rojo Mine
and/or the Spring Creek Mine (together the “Mines”), to various purchasers (the
“Counterparties”) as more fully described and listed on Exhibit A attached
hereto (the “Listed Contracts”), from RTEA to CPE LLC is impractical or
otherwise undesirable; and

 

WHEREAS, to the fullest extent possible, in order to provide the economic
benefit and risks to CPE LLC of the Listed Contracts to the same extent as if
those Listed Contracts had been fully assigned to CPE LLC, the Parties desire to
enter into this Agreement;

 

NOW THEREFORE, for and in consideration of the amounts to be paid and the
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and intending to be
legally bound, the Parties agree as follows:

 


1.               PERFORMANCE OBLIGATIONS OF CPE LLC.


 


A.               COMMENCING AS OF THE EFFECTIVE DATE AND EXCEPT AS OTHERWISE SET
FORTH IN THIS AGREEMENT, CPE LLC SHALL SELL TO RTEA, AND RTEA SHALL PURCHASE
FROM CPE LLC, ALL THE COAL REQUIRED TO BE SUPPLIED BY RTEA UNDER EACH OF THE
LISTED CONTRACTS, IN SUCH QUANTITIES, QUALITIES, PRICES AND TIME FRAMES AND IN
ACCORDANCE WITH SUCH OTHER TERMS AS RTEA IS REQUIRED TO SELL SUCH COAL TO THE
COUNTERPARTIES UNDER THE LISTED CONTRACTS.  CPE LLC HEREBY DEDICATES TO THIS
AGREEMENT SUCH QUANTITY OF COAL RESERVES AT EACH OF THE MINES AS IS REQUIRED FOR
THE FULL PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, AND COVENANTS THAT
COAL FROM SAID RESERVES WILL NOT BE SOLD OR CONTRACTED FOR SALE IN SUCH QUANTITY
AND QUALITY AS TO JEOPARDIZE ITS ABILITY TO DELIVER THE TOTAL QUANTITY AND
QUALITY OF COAL CALLED FOR BY THIS AGREEMENT.

 


FURTHER, CPE LLC SHALL PERFORM ALL THE DUTIES AND OBLIGATIONS OF RTEA OR ITS
AFFILIATES UNDER THE LISTED CONTRACTS WHICH ARE NECESSARY FOR THE FULL AND
PROPER PERFORMANCE

 

1

--------------------------------------------------------------------------------


 


OF RTEA’S OR ITS AFFILIATE’S COVENANTS, OBLIGATIONS AND RESPONSIBILITIES FOR
DELIVERY OF COAL TO THE COUNTERPARTIES UNDER THE LISTED CONTRACTS AFTER THE
EFFECTIVE DATE (“RTEA’S CONTRACT OBLIGATIONS”).  RTEA’S CONTRACT OBLIGATIONS
INCLUDE, BUT ARE NOT LIMITED TO, THE SOURCING, PROCESSING, LOADING, SAMPLING,
ANALYSIS, WEIGHING, SCHEDULING, TRANSPORTATION AND DELIVERY OF COAL AS REQUIRED
OF RTEA UNDER THE LISTED CONTRACTS AND THE SCHEDULING OF ANY SHIPMENTS OF COAL,
AS WELL AS ANY AND ALL ADMINISTRATIVE RESPONSIBILITIES OF RTEA REQUIRED FOR
PERFORMANCE OF ALL OF RTEA’S CONTRACT OBLIGATIONS, INCLUDING WITHOUT LIMITATION,
INVOICING THE COAL SALES; PROVIDED, HOWEVER, ALL INVOICES SHALL PROVIDE FOR
PAYMENT TO RTEA.  FOR SO LONG AS THIS AGREEMENT IS IN EFFECT, CPE LLC SHALL HAVE
REASONABLE ACCESS TO THE APPLICABLE RTEA ACCOUNTS RECEIVABLE DATA, IN ELECTRONIC
FORM, AS NECESSARY FOR CPE LLC TO PREPARE AND SEND THE INVOICES TO THE
COUNTERPARTIES.


 


B.              WITH RESPECT TO EACH OF THE LISTED CONTRACTS, IF CPE LLC FAILS
FOR ANY REASON (INCLUDING WITHOUT LIMITATION AS A RESULT OF AN EVENT OF FORCE
MAJEURE (AS DEFINED IN THE APPLICABLE LISTED CONTRACT)) TO SUPPLY AND/OR DELIVER
ON A TIMELY BASIS ANY AMOUNT OF COAL CALLED FOR UNDER ANY SUCH LISTED CONTRACT,
CPE LLC, NOT RTEA, SHALL HAVE THE OBLIGATION TO MAKE ALL NECESSARY SUBSTITUTE
ARRANGEMENTS IN ORDER TO SUPPLY THE COAL REQUIRED UNDER SUCH LISTED CONTRACT AND
SHALL OTHERWISE BEAR ANY FINANCIAL AND OTHER RESPONSIBILITY RELATED THERETO.


 


C.               THE PARTIES AGREE THAT CPE LLC SHALL ASSUME RESPONSIBILITY FOR
ALL LISTED CONTRACTS WHETHER THAT OBLIGATION IS TO PRODUCE THE COAL OR TO
PURCHASE THE COAL FROM A COUNTERPARTY.


 


D.              THE PARTIES ALSO AGREE THAT CERTAIN LISTED CONTRACTS MAY HAVE
SEPARATE PARENTAL GUARANTEES FOR WHICH RTEA OR ITS AFFILIATES HAVE
RESPONSIBILITY.  CPE LLC AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO
REPLACE THESE GUARANTEES AS SOON AS PRACTICABLE.  IN THE EVENT THESE GUARANTEES
CANNOT BE REPLACED, OR IF CPE LLC IS REQUIRED TO EXPEND SIGNIFICANT MONIES TO
REPLACE THESE GUARANTEES, CPE LLC SHALL NOT REPLACE THESE GUARANTEES BUT AGREES
TO INDEMNIFY, WITHOUT LIMITATION, RTEA AND ITS AFFILIATES FOR ANY FUTURE LOSSES
INCURRED AS A RESULT OF SUCH GUARANTEES.


 

e.                                       The Parties also agree that the
confirmation(s) and master agreement related to Salt River Project Agricultural
Improvement and Power District which are not a Listed Contract may have a
separate parental guaranty for which RTEA or its Affiliates have
responsibility.  CPE LLC agrees to use commercially reasonable efforts to
replace this guaranty as soon as practicable.  In the event this guaranty cannot
be replaced, or if CPE LLC is required to expend significant monies to replace
this guaranty, CPE LLC shall not replace this guaranty but agrees to indemnify,
without limitation, RTEA and its Affiliates for any future losses incurred as a
result of such guaranty.

 


2.               ADMINISTRATION.


 


A.               AS OF THE EFFECTIVE DATE, SUBJECT TO THE TERMS AND CONDITIONS
CONTAINED BELOW, CPE LLC IS AUTHORIZED TO EXERCISE ALL RIGHTS AND TAKE ALL
ACTIONS RTEA OR ITS AFFILIATES IS ENTITLED TO EXERCISE OR TAKE UNDER THE LISTED
CONTRACTS (“RTEA’S CONTRACT RIGHTS”), WITHOUT THE NEED FOR FURTHER NOTIFICATION
TO OR APPROVAL FROM RTEA.  BY WAY OF EXAMPLE AND WITHOUT LIMITATION, RTEA’S
CONTRACT RIGHTS SHALL INCLUDE: (I) COMMUNICATING DIRECTLY WITH THE
COUNTERPARTIES, SHIPPERS, FEDERAL, STATE AND LOCAL GOVERNMENTAL AUTHORITIES AND
OTHER THIRD

 

2

--------------------------------------------------------------------------------


 


PARTIES IN CONNECTION WITH THE PERFORMANCE OF RTEA’S CONTRACT OBLIGATIONS;
(II) MONITORING THE PERFORMANCE OF THE COUNTERPARTIES; AND (III) REVIEWING AND
AUDITING ALL PAYMENTS AND RELATED DOCUMENTATION RENDERED BY THE COUNTERPARTIES,
PROVIDED HOWEVER, THAT CPE LLC SHALL PROMPTLY PROVIDE RTEA WITH COPIES OF ANY
INFORMATION, NOTICES AND OTHER COMMUNICATIONS WITH COUNTERPARTIES REASONABLY
REQUESTED BY RTEA FOR THE PURPOSE OF PERFORMING ITS ACCOUNTING AND FINANCIAL
REPORTING FUNCTIONS AND TO MEET RTEA’S OBLIGATIONS UNDER THE LISTED CONTRACTS. 
NOTWITHSTANDING THE FOREGOING, SHOULD A COUNTERPARTY REFUSE TO COMMUNICATE WITH
CPE LLC ON ANY MATTERS RELATING TO THE RELEVANT LISTED CONTRACT, RTEA SHALL UPON
CPE’S WRITTEN REQUEST COMMUNICATE DIRECTLY WITH SUCH COUNTERPARTY ON SUCH
MATTERS AS NECESSARY TO ASSIST CPE LLC IN PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER.


 


B.              NOTWITHSTANDING THE FOREGOING, NEITHER RTEA NOR ANY OF ITS
AFFILIATES SHALL AGREE TO ANY TERMINATION, SUSPENSION, AMENDMENT, MODIFICATION,
WAIVER, FORGIVENESS OR FORBEARANCE OF ANY PROVISION OF OR ANY RIGHT UNDER THE
LISTED CONTRACTS (AN “AMENDMENT”) WITHOUT THE PRIOR WRITTEN CONSENT OF CPE LLC
PURSUANT TO THIS AGREEMENT.


 


C.               IN THE EVENT CPE LLC SEEKS RTEA’S CONSENT TO AN AMENDMENT TO A
LISTED CONTRACT, RTEA SHALL AGREE TO SUCH AMENDMENT AND/OR SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE RELEVANT COUNTERPARTY’S AGREEMENT
TO SUCH AMENDMENT; PROVIDED THAT CPE LLC SHALL REIMBURSE RTEA FOR ITS REASONABLE
COSTS AND EXPENSES INCURRED IN OBTAINING SUCH AMENDMENT AND PROVIDED FURTHER
THAT RTEA SHALL HAVE NO ADDITIONAL LIABILITY OR DUTIES AS A RESULT OF SUCH
AMENDMENT.


 


D.              IN THE EVENT CPE LLC DESIRES TO TAKE ACTIONS UNDER A LISTED
CONTRACT THAT REQUIRES THE COUNTERPARTY’S CONSENT, RTEA SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE RELEVANT COUNTERPARTY’S CONSENT; PROVIDED THAT
CPE LLC SHALL REIMBURSE RTEA FOR ITS REASONABLE COSTS AND EXPENSES INCURRED IN
OBTAINING SUCH CONSENT AND THE SAME SHALL BE SUBJECT TO THE INDEMNIFICATION
OBLIGATIONS IN FAVOR OF RTEA AS PROVIDED IN SECTION 6 BELOW.


 


E.               TO THE EXTENT PERMISSIBLE UNDER THE LISTED CONTRACTS AND UNDER
APPLICABLE LAW, RTEA SHALL PROVIDE CPE LLC REASONABLE ACCESS TO (INCLUDING
COPIES OF) ALL INFORMATION RTEA NOW HAS OR HEREAFTER ACQUIRES WITH RESPECT TO
EACH SUCH LISTED CONTRACT, PROVIDED THAT CPE LLC AGREES TO BE SUBJECT TO ANY
CONFIDENTIALITY PROVISIONS OF ANY SUCH CONTRACT WITH RESPECT TO SUCH
INFORMATION.  EACH PARTY ALSO AGREES TO PARTICIPATE AND FULLY AND PROMPTLY
COOPERATE, AT THE REQUEST OF THE OTHER PARTY, IN ANY GOVERNMENTAL PROCEEDING OR
CONTRACTUAL DISPUTE WITH RESPECT TO THE LISTED CONTRACTS.


 


F.                 IF A DISPUTE ARISES BETWEEN CPE LLC OR RTEA AND A
COUNTERPARTY WITH RESPECT TO ANY OF THE LISTED CONTRACTS, OR IF A COUNTERPARTY
FAILS TO PERFORM ANY OF THEIR OBLIGATIONS UNDER ANY SUCH LISTED CONTRACT, EACH
PARTY SHALL TAKE THE STEPS REASONABLY REQUESTED BY THE OTHER PARTY TO ENFORCE
RTEA’S RIGHTS UNDER SUCH LISTED CONTRACT, AT CPE LLC’S SOLE RISK, COST AND
EXPENSE.  IN THE EVENT OF ANY SUCH REQUEST FROM RTEA, CPE LLC SHALL PAY ANY AND
ALL REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES AND EXPENSES) INCURRED BY RTEA IN ATTEMPTING TO ENFORCE ITS RIGHTS.


 


G.              THE PARTIES ACKNOWLEDGE AND AGREE THAT CPE LLC SHALL ACT
HEREUNDER AS AN INDEPENDENT CONTRACTOR AND NOT AS RTEA’S AGENT AND THAT CPE LLC
SHALL HAVE NO RIGHT, AUTHORITY OR POWER

 

3

--------------------------------------------------------------------------------


 


TO OBLIGATE OR BIND RTEA IN ANY MANNER HEREUNDER OR UNDER ANY OF THE LISTED
CONTRACTS EXCEPT AS PROVIDED HEREIN.  SO LONG AS NO DEFAULT BY CPE LLC UNDER
THIS AGREEMENT HAS OCCURRED AND IS CONTINUING, RTEA SHALL NOT DO ANYTHING TO
INTERFERE WITH CPE’S PERFORMANCE UNDER THIS AGREEMENT.


 


H.              THE PARTIES DO NOT INTEND THIS AGREEMENT TO BE CONSTRUED AS OR
CONSTITUTE AN ASSIGNMENT OF THE LISTED CONTRACTS BY RTEA TO CPE LLC.


 


I.                  UNTIL THE ASSIGNMENT BY RTEA TO CPE LLC OF ANY PARTICULAR
LISTED CONTRACT, RTEA SHALL FORWARD TO CPE LLC AS SOON AS REASONABLY POSSIBLE A
COPY OF ANY WRITTEN OR ELECTRONIC CORRESPONDENCE, NOTICE OR OTHER COMMUNICATION
RECEIVED FROM ANY COUNTERPARTY WHICH IS DIRECTLY RELATED TO OR MATERIALLY
AFFECTS A LISTED CONTRACT THAT IS RECEIVED BY RTEA FROM THE APPLICABLE
COUNTERPARTY.


 


3.                                       CONSIDERATION.  AS PAYMENT FOR THE SALE
OF COAL AND, THE SERVICES TO BE PERFORMED BY CPE LLC HEREUNDER, RTEA SHALL PAY
TO CPE LLC AN AMOUNT (THE “FEE”) EQUAL TO ALL PAYMENTS ACTUALLY RECEIVED BY RTEA
FROM THE COUNTERPARTIES FOR COAL DELIVERED UNDER THE LISTED CONTRACTS AFTER THE
EFFECTIVE DATE.  TO THE MAXIMUM EXTENT PRACTICABLE, THE PARTIES SHALL DESIGNATE
CPE LLC AS COLLECTION AGENT FOR THE LISTED CONTRACTS AND/OR ESTABLISH ONE OR
MORE SEGREGATED ACCOUNTS INTO WHICH COUNTERPARTY PAYMENTS FOR THE LISTED
CONTRACTS WILL BE MADE, AND WHICH WILL BE AVAILABLE TO CPE LLC FOR PURPOSES OF
WITHDRAWAL.  FOR THOSE COUNTERPARTIES FOR WHICH SUCH ACCOUNTS ARE NOT
PRACTICABLE, RTEA WILL REMIT AMOUNTS RECEIVED BY SUCH COUNTERPARTIES AS SOON AS
REASONABLY PRACTICAL AFTER THE SAME ARE RECEIVED AND VERIFIED, BUT IN ANY EVENT,
AT LEAST SEMI-MONTHLY.


 


4.                                       TERM OF AGREEMENT.  THE TERM OF THIS
AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE, AND SHALL REMAIN IN EFFECT WITH
RESPECT TO EACH OF THE LISTED CONTRACTS UNTIL BOTH PARTIES HAVE PERFORMED THEIR
COVENANTS HEREUNDER WITH RESPECT TO THAT LISTED CONTRACT AND SUCH LISTED
CONTRACT HAS BEEN ELIMINATED FROM EXHIBIT A AS PROVIDED IN SECTION 5; PROVIDED,
HOWEVER, THE INDEMNIFICATION OBLIGATIONS SHALL SURVIVE THROUGH THE APPLICABLE
STATUTE OF LIMITATIONS.


 


5.                                       TERMINATION OF OBLIGATIONS WITH RESPECT
TO LISTED CONTRACTS.  UPON THE EARLIEST TO OCCUR OF: (I) RECEIPT OF THE CONSENT
OR APPROVAL FOR THE FORMAL ASSIGNMENT OF A LISTED CONTRACT TO CPE LLC AND THE
EXECUTION OF A WRITTEN AGREEMENT MUTUALLY AGREEABLE TO RTEA AND CPE LLC
EFFECTUATING SUCH ASSIGNMENT; (II) THE FULL PERFORMANCE AND EXPIRATION OF A
LISTED CONTRACT PURSUANT TO ITS TERMS (INCLUDING BUT NOT LIMITED TO OBLIGATIONS
WHICH SURVIVE DELIVERY OF THE COAL UNDER SUCH LISTED CONTRACT); AND (III) THE
TERMINATION OF A LISTED CONTRACT FOR ANY REASON, EXHIBIT A HERETO SHALL
AUTOMATICALLY BE AMENDED TO ELIMINATE THE LISTED CONTRACT THAT HAS BEEN
ASSIGNED, FULLY PERFORMED OR TERMINATED, AND (WITH THE EXCEPTION OF THE
INDEMNIFICATION OBLIGATIONS UNDER SECTION 6 BELOW WITH RESPECT TO SUCH LISTED
CONTRACT, WHICH OBLIGATIONS SHALL SURVIVE SUCH AN EVENT, AS WELL AS THE
TERMINATION OF THIS AGREEMENT) SAID LISTED CONTRACT SHALL NO LONGER BE SUBJECT
TO THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


6.               INDEMNIFICATION OBLIGATIONS OF CPE LLC AND RTEA.


 


A.               CPE LLC SHALL, INDEMNIFY, DEFEND, AND SAVE HARMLESS RTEA, ITS
PARENT, SUBSIDIARIES AND AFFILIATES AND EACH OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND INVITEES (THE “RTEA INDEMNIFIED PERSONS”) FROM
AND AGAINST ANY AND ALL LIABILITY (AS DEFINED BELOW) ARISING OUT:  (I) THE
PERFORMANCE OF THIS AGREEMENT ON THE PART OF CPE LLC, ITS AFFILIATES AND ANY OF
THEIR RESPECTIVE EMPLOYEES, CONTRACTORS OR REPRESENTATIVES; (II) ANY DEFAULT,
BREACH, OR NON-FULFILLMENT OF ANY COVENANT, OBLIGATION OR AGREEMENT BY CPE LLC
UNDER THIS AGREEMENT; OR ANY DEFAULT, BREACH, OR NON-FULFILLMENT OF ANY
REPRESENTATION, WARRANTY, COVENANT, OBLIGATION OR AGREEMENT UNDER ANY OF THE
LISTED CONTRACTS AS A RESULT OF THE ACTS OR OMISSIONS OF CPE LLC, ITS AFFILIATES
AND ANY OF THEIR RESPECTIVE EMPLOYEES, CONTRACTORS OR REPRESENTATIVES (OTHER
THAN CPE LLC OR RTEA); AND (III) IN EITHER (I) OR (II), WHICH IS NOT CURED
WITHIN FIVE (5) DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE IS GIVEN TO CPE LLC IN
THE CASE OF ANY FAILURE TO PAY WHEN DUE OR IN ANY OTHER CASE, WITHIN THIRTY (30)
DAYS AFTER WRITTEN NOTICE, OR IF NOT CURABLE WITHIN THIRTY (30) DAYS, IF SUCH
CURE IS NOT PROMPTLY COMMENCED AND DILIGENTLY PROSECUTED, OR IN THE CASE OF ANY
DEFAULT OR FAILURE UNDER A LISTED CONTRACT, WITHIN ANY SHORTER CURE PERIOD AS
PROVIDED THEREUNDER; PROVIDED, HOWEVER THAT THE INDEMNIFICATION OBLIGATIONS
SHALL NOT INCLUDE ANY OBLIGATION TO INDEMNIFY ANY RTEA INDEMNIFIED PERSON FROM
ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE RTEA INDEMNIFIED PERSON.


 


B.              RTEA SHALL INDEMNIFY, DEFEND, AND SAVE HARMLESS CPE LLC, ITS
PARENT, SUBSIDIARIES AND AFFILIATES AND EACH OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND INVITEES (THE “CPE LLC INDEMNIFIED PERSONS”)
FROM AND AGAINST ANY AND ALL LIABILITY THAT CPE LLC INDEMNIFIED PERSONS MAY
INCUR RESULTING BY REASON OF OR ARISING OUT OF (I) THE FAILURE TO PERFORM THIS
AGREEMENT ON THE PART OF RTEA, ITS EMPLOYEES, CONTRACTORS OR REPRESENTATIVES
(OTHER THAN ANY CPE LLC INDEMNIFIED PERSON); OR (II) ANY DEFAULT, BREACH, OR
NON-FULFILLMENT OF ANY COVENANT, OBLIGATION OR AGREEMENT BY RTEA UNDER THIS
AGREEMENT; AND (III) IN EITHER (I) OR (II), WHICH IS NOT CURED WITHIN FIVE
(5) DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE IS GIVEN TO RTEA IN THE CASE OF
ANY FAILURE TO PAY WHEN DUE OR IN ANY OTHER CASE, WITHIN THIRTY (30) DAYS AFTER
WRITTEN NOTICE, OR IF NOT CURABLE WITHIN THIRTY (30) DAYS, IF SUCH CURE IS NOT
PROMPTLY COMMENCED AND DILIGENTLY PROSECUTED; PROVIDED, HOWEVER THAT THE
INDEMNIFICATION OBLIGATIONS SHALL NOT INCLUDE ANY OBLIGATION TO INDEMNIFY ANY
CPE LLC INDEMNIFIED PERSON FROM ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY
THE CPE LLC INDEMNIFIED PERSON.


 


C.               FOR PURPOSES OF THIS AGREEMENT, THE TERM “INDEMNIFIED PERSONS”
MEANS ANY OF THE RTEA INDEMNIFIED PERSONS OR THE CPE LLC INDEMNIFIED PERSONS, AS
THE CASE MAY BE; THE TERM “LIABILITY” MEANS ANY LOSS, WHETHER IN THE NATURE OF A
COST, DAMAGE, EXPENSE, FINE, PAYMENT, DIMINUTION IN VALUE, LOSS, OR LIABILITY
(WHETHER ACTUAL, CONTINGENT OR OTHERWISE, BUT IN EACH CASE, EXCLUDING ANY
CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES OTHER THAN MAY BE
ASSERTED BY A THIRD PARTY), INCLUDING (I) ANY AMOUNT PAYABLE IN SETTLEMENT OF
ANY CLAIM (AS DEFINED BELOW), OR ANY AMOUNT PAYABLE UNDER OR IN CONNECTION WITH
ANY DECREE, JUDGMENT, ORDER, STAY, WRIT OR OTHER JUDICIAL, MEDIATION, ARBITRAL
OR OTHER LEGAL DETERMINATION, AND (II) REASONABLE FEES AND EXPENSES OF
ATTORNEYS, OTHER PROFESSIONALS, AND EXPERTS (INCLUDING IN RESPECT OF ANY
INVESTIGATION, PROSECUTION OR DEFENSE OF A CLAIM), AND (III) IN THE CASE OF ANY
LISTED CONTRACT, ANY CLAIM ASSERTED BY ANY COUNTERPARTY AGAINST ANY RTEA
INDEMNIFIED PERSON UNDER THE LISTED CONTRACTS; THE TERM “CLAIM” MEANS ANY
THREATENED (IN WRITING) OR ACTUAL ACTION, ARBITRATION, CAUSE OF ACTION, CLAIM,
COUNTERCLAIM, DEMAND, DISPUTE, GRIEVANCE, MEDIATION, INJUNCTION, INVESTIGATION,
OBLIGATION, STAY, SUIT OR OTHER PROCEEDING; AND THE TERM “CLAIM NOTICE” MEANS,
AS TO ANY CLAIM FOR INDEMNITY PURSUANT TO THE TERMS OF THIS

 

5

--------------------------------------------------------------------------------


 


AGREEMENT, A WRITTEN NOTICE OF SUCH CLAIM FROM THE INDEMNIFIED PERSON TO THE
INDEMNIFYING PARTY SPECIFYING IN REASONABLE DETAIL THE SPECIFIC NATURE OF AND
SPECIFIC BASIS OF THE CLAIM AND THE ESTIMATED AMOUNT OF LIABILITY FOR WHICH THE
INDEMNIFIED PERSON SEEKS INDEMNIFICATION IN CONNECTION WITH SUCH CLAIM.


 

d.  Any indemnification obligation of CPE LLC arising under this Section 6 will
be calculated and payable in accordance with Section 6.1 of the Master
Separation Agreement.

 


7.                                       NATURE OF INDEMNIFICATION.  THE PARTIES
AGREE THAT THE INDEMNIFICATION OBLIGATIONS ARE INTEGRAL PARTS OF THIS AGREEMENT
AND THAT CONSIDERATION HAS BEEN PROVIDED THEREFORE.  THIS AGREEMENT AND THE
INDEMNIFICATION OBLIGATIONS GIVEN HEREUNDER ARE FREELY AND VOLUNTARILY GIVEN,
AND THE PARTIES ACKNOWLEDGE AND REPRESENT THAT THEY HAVE FULLY REVIEWED THE
TERMS CONTAINED HEREIN, THAT THEY ARE FULLY INFORMED WITH RESPECT TO THE LEGAL
EFFECT OF THIS AGREEMENT, AND THAT THEY HAVE VOLUNTARILY CHOSEN TO ACCEPT THE
TERMS AND CONDITIONS HEREOF.


 


8.                                       INDEMNIFICATION PROCEDURES.  THE
FOLLOWING PROCEDURES SHALL APPLY IN RESPECT OF ANY CLAIM BY AN INDEMNIFIED
PERSON FOR INDEMNIFICATION ARISING HEREUNDER:


 


A.               AS PROMPTLY AS PRACTICAL, BUT IN ANY EVENT WITHIN THIRTY (30)
BUSINESS DAYS AFTER RECEIPT BY AN INDEMNIFIED PERSON OF NOTICE OF A CLAIM BY ANY
THIRD PARTY (A “THIRD PARTY CLAIM”) OR AFTER SUCH INDEMNIFIED PERSON OBTAINS
ACTUAL KNOWLEDGE OF THE EXISTENCE OF A CLAIM OTHER THAN A THIRD PARTY CLAIM, IN
EACH CASE WITH RESPECT TO WHICH SUCH INDEMNIFIED PERSON MAY BE ENTITLED TO
RECEIVE INDEMNIFICATION FROM THE OTHER PARTY FOR ANY LIABILITY, SUCH INDEMNIFIED
PERSON SHALL PROVIDE A CLAIM NOTICE TO THE INDEMNIFYING PARTY; PROVIDED,
HOWEVER, THAT THE FAILURE TO PROVIDE A CLAIM NOTICE TO THE INDEMNIFYING PARTY
SHALL RELIEVE THE INDEMNIFYING PARTY FROM LIABILITY UNDER THIS AGREEMENT WITH
RESPECT TO SUCH THIRD PARTY CLAIM ONLY IF, AND ONLY TO THE EXTENT THAT, SUCH
FAILURE TO PROVIDE A CLAIM NOTICE TO THE INDEMNIFYING PARTY RESULTS IN (I) THE
FORFEITURE BY THE INDEMNIFYING PARTY OF RIGHTS AND DEFENSES OTHERWISE AVAILABLE
TO THE INDEMNIFYING PARTY WITH RESPECT TO SUCH THIRD PARTY CLAIM; OR
(II) MATERIAL PREJUDICE TO THE INDEMNIFYING PARTY WITH RESPECT TO SUCH THIRD
PARTY CLAIM.


 


B.              THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT, UPON NOTICE (AS
DEFINED BELOW) DELIVERED TO THE INDEMNIFIED PERSON WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF A CLAIM NOTICE, TO ASSUME THE DEFENSE AND CONTROL OF SUCH THIRD PARTY
CLAIM, INCLUDING THE EMPLOYMENT OF ITS CHOICE OF COUNSEL; PROVIDED, HOWEVER,
THAT THE INDEMNIFYING PARTY SHALL NOT BE ENTITLED TO ASSUME THE DEFENSE OF ANY
THIRD PARTY CLAIM ALLEGING ANY CRIMINAL OR QUASI-CRIMINAL WRONGDOING (INCLUDING
FRAUD).  IF THE INDEMNIFYING PARTY DECLINES OR FAILS TO ASSUME THE DEFENSE OF
THE THIRD PARTY CLAIM ON THE TERMS HEREIN PROVIDED WITHIN SUCH THIRTY (30) DAY
PERIOD, THE INDEMNIFIED PERSON MAY EMPLOY COUNSEL TO REPRESENT OR DEFEND IT IN
ANY SUCH THIRD PARTY CLAIM AND THE INDEMNIFYING PARTY SHALL PAY THE REASONABLE
FEES AND DISBURSEMENTS OF SUCH COUNSEL AS INCURRED.  IN ANY THIRD PARTY CLAIM
WITH RESPECT TO WHICH INDEMNIFICATION IS BEING SOUGHT HEREUNDER, RTEA OR CPE LLC
WHICHEVER IS NOT ASSUMING THE DEFENSE OF SUCH THIRD PARTY CLAIM, SHALL HAVE THE
RIGHT TO PARTICIPATE IN SUCH MATTER AND TO RETAIN ITS OWN COUNSEL AT SUCH
PARTY’S OWN EXPENSE.  THE PARTY THAT HAS ASSUMED DEFENSE OF A THIRD PARTY CLAIM,
WHETHER THE INDEMNIFYING PARTY OR THE INDEMNIFIED PERSON, AS THE CASE MAY BE,
SHALL AT ALL TIMES USE COMMERCIALLY REASONABLE EFFORTS TO KEEP THE OTHER PARTY
REASONABLY APPRISED OF THE STATUS OF THE DEFENSE AGAINST THE THIRD PARTY CLAIM
AND TO COOPERATE IN GOOD FAITH WITH THE

 

6

--------------------------------------------------------------------------------


 


OTHER PARTY WITH RESPECT TO THE DEFENSE OF ANY SUCH THIRD PARTY CLAIM.  NO PARTY
MAY SETTLE OR COMPROMISE ANY THIRD PARTY CLAIM OR CONSENT TO THE ENTRY OF ANY
JUDGMENT IN CONNECTION WITH ANY THIRD PARTY CLAIM WITH RESPECT TO WHICH
INDEMNIFICATION IS BEING SOUGHT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY, WHICH CONSENT MAY BE WITHHELD ONLY WHERE SUCH PARTY WOULD BE
MATERIALLY NEGATIVELY IMPAIRED BY SUCH SETTLEMENT, COMPROMISE OR CONSENT TO
ENTRY OF JUDGMENT.


 


C.               THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT, INCLUDING ANY TERMINATION WITH RESPECT TO
ANY LISTED CONTRACT.


 


9.                                       NOTICES.  ALL NOTICES, REQUESTS,
DEMANDS, WAIVERS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN
UNDER THIS AGREEMENT (EACH A “NOTICE”) SHALL BE IN WRITING AND SHALL BE GIVEN BY
ANY OF THE FOLLOWING METHODS:  (A) PERSONAL DELIVERY; (B) REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED; (C) FACSIMILE,
RECEIPT CONFIRMED; OR (IV) BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE.  NOTICES SHALL BE SENT TO THE APPROPRIATE PARTY AT ITS ADDRESS GIVEN
BELOW (OR AT SUCH OTHER ADDRESS FOR SUCH PARTY AS SUCH PARTY SHALL SPECIFY BY
NOTICE):


 

If to CPE LLC, to:

Cloud Peak Energy Inc.

 

General Counsel

 

505 S. Gillette Avenue

 

Gillette, WY 82716

 

(307) 687-6000

 

Fax: (307) 687-6059

 

 

If to RTEA, to:

Attention Legal Department

 

4700 Daybreak Parkway

 

South Jordan, UT 84095

 

Fax: (801) 204-2892

 

Each Notice shall be effective (i) if delivered personally or by registered or
certified mail, return receipt requested, or by nationally recognized overnight
courier service, when delivered at the address specified above (or in accordance
with the latest unrevoked direction from such Party), and (ii) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
above (or in accordance with the latest unrevoked direction from such Party),
and confirmation is received; in both such cases if given on a business day
during the normal business hours of the recipient and on the business day during
which such normal business hours next occur if not given during such hours.

 


10.                                 SEVERABILITY.  IF ANY TERM OR OTHER
PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED
BY ANY RULE OF LAW OR PUBLIC POLICY, ALL OTHER TERMS, CONDITIONS AND PROVISIONS
OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS
THE ECONOMIC OR LEGAL SUBSTANCE HEREOF IS NOT AFFECTED IN ANY MANNER MATERIALLY
ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION
IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES SHALL NEGOTIATE
IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF
THE PARTIES AS CLOSELY AS POSSIBLE IN A MUTUALLY

 

7

--------------------------------------------------------------------------------


 


ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED HEREBY BE
IMPLEMENTED AS ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


 


11.                                 BINDING EFFECT; ASSIGNMENT.  SUBJECT TO THE
PROVISIONS OF SECTION 6(A) AND SO LONG AS NO DEFAULT HAS OCCURRED AND IS
CONTINUING BY CPE LLC WITH RESPECT TO THIS AGREEMENT, AND TO SECURE ITS
PERFORMANCE OBLIGATIONS HEREUNDER, RTEA HEREBY COLLATERALLY ASSIGNS TO CPE LLC
ALL PAYMENTS TO BE RECEIVED BY RTEA FROM ANY OF THE COUNTERPARTIES UNDER THE
LISTED CONTRACTS.  IN ADDITION TO THE FOREGOING, THIS AGREEMENT AND ALL OF THE
PROVISIONS HEREOF SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE
PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  RTEA MAY ASSIGN
OR OTHERWISE TRANSFER, DIRECTLY OR INDIRECTLY, ALL OR ANY PORTION OF ITS RIGHTS,
INTERESTS OR OBLIGATIONS HEREUNDER TO ANY ONE OR MORE AFFILIATES, BUT SUCH
ASSIGNMENT OR TRANSFER SHALL NOT BE BINDING UPON CPE LLC UNTIL NOTICE TO CPE LLC
IS GIVEN OF SUCH ASSIGNMENT OR TRANSFER.  EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 11, NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER SHALL BE ASSIGNED, DIRECTLY OR INDIRECTLY, BY ANY PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT
THE FOREGOING SHALL NOT REQUIRE ANY CONSENT UPON THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS AND EQUITY INTERESTS OF RTEA OR CPE LLC, AS THE
CASE MAY BE, BY ITS RESPECTIVE CORPORATE PARENT.


 


12.                                 NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS EXCLUSIVELY FOR THE BENEFIT OF RTEA, AND ITS AFFILIATES, SUCCESSORS
AND PERMITTED ASSIGNS, WITH RESPECT TO THE OBLIGATIONS OF CPE LLC UNDER THIS
AGREEMENT, AND FOR THE BENEFIT OF CPE LLC, AND ITS AFFILIATES, SUCCESSORS AND
PERMITTED ASSIGNS, WITH RESPECT TO THE OBLIGATIONS OF RTEA UNDER THIS AGREEMENT,
AND THIS AGREEMENT SHALL NOT BE DEEMED TO CONFER UPON OR GIVE TO ANY OTHER THIRD
PERSON ANY REMEDY, CLAIM, LIABILITY, REIMBURSEMENT, CAUSE OF ACTION OR OTHER
RIGHT.


 


13.                                 DISPUTE RESOLUTION.  IF ANY DISPUTE BETWEEN
THE PARTIES ARISES CONCERNING OR RELATING TO THIS AGREEMENT, OTHER THAN ANY
DEFAULT IN MAKING A PAYMENT WHEN DUE, THEN SENIOR MANAGEMENT PERSONNEL OF EACH
OF THE PARTIES SHALL MEET AND CONFER IN A GOOD FAITH EFFORT TO RESOLVE THE
SAME.  IF THE DISPUTE IS NOT RESOLVED WITHIN THIRTY (30) DAYS AFTER THE TIME IT
IS REFERRED TO THE SENIOR MANAGEMENT PERSONNEL, EITHER PARTY MAY INITIATE
LITIGATION WITH RESPECT TO THE DISPUTE.


 


14.                                 GOVERNING LAW; SUBMISSION TO JURISDICTION;
WAIVER OF JURY TRIAL.  DISPUTES ARISING BETWEEN THE PARTIES ARISING FROM THIS
AGREEMENT SHALL BE IN ACCORDANCE WITH CLAUSE 9.6 OF THE MASTER SEPARATION
AGREEMENT, WHICH IS HEREBY INCORPORATED BY REFERENCE.  THE PARTIES EXPLICITLY
AGREE THAT THE UNITED NATIONS CONVENTION FOR THE SALE OF GOODS AND THE
CONVENTION ON AGENCY IN THE INTERNATIONAL SALE OF GOODS, SHALL HAVE NO
APPLICATION TO THIS AGREEMENT.


 


15.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT
ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT AND SHALL BECOME
EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES
AND DELIVERED (INCLUDING BY FACSIMILE) TO THE OTHER PARTY.

 

8

--------------------------------------------------------------------------------


 


16.                                 AMENDMENT; MODIFICATION.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED AT ANY TIME EXCEPT IN A WRITING SIGNED BY THE PARTIES.


 


17.                                 CAPITALIZED TERMS.  ANY CAPITALIZED TERMS
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS AS DEFINED IN THE
MASTER SEPARATION AGREEMENT OR, IF SUCH TERMS RELATE TO A LISTED CONTRACT SHALL
HAVE THE MEANING IN THE LISTED CONTRACT, AS THE CASE MAY BE.


 

[The remainder of this page has been intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

 

CPE LLC:

 

 

 

Cloud Peak Energy Resources LLC

 

a Delaware limited liability company

 

 

 

By:

/s/ Colin Marshall

 

Name:

Colin Marshall

 

Title:

President and CEO

 

 

 

 

 

RTEA:

 

 

 

Rio Tinto Energy America Inc.

 

a Delaware corporation

 

 

 

By:

/s/ James P. Berson

 

Name:

James P. Berson

 

Title:

Authorized Agent

 

[Signature page for RTEA Coal Supply Agreement]

 

10

--------------------------------------------------------------------------------